[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Harmon, Slip Opinion No. 2019-Ohio-4171.]




                                            NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                           SLIP OPINION NO. 2019-OHIO-4171
                          DISCIPLINARY COUNSEL v. HARMON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                       may be cited as Disciplinary Counsel v. Harmon,
                           Slip Opinion No. 2019-Ohio-4171.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
         Conditionally stayed two-year suspension and monitored probation.
    (No. 2018-0817—Submitted January 9, 2019—Decided October 15, 2019.)
             ON CERTIFIED REPORT by the Board of Professional Conduct
                           of the Supreme Court, No. 2017-036.
                                       ______________
         Per Curiam.
         {¶ 1} Respondent, Phillip Louis Harmon, of Worthington, Ohio, Attorney
Registration No. 0033371, was admitted to the practice of law in Ohio in 1980.1
         {¶ 2} In a complaint certified to the Board of Professional Conduct on
August 8, 2017, relator, disciplinary counsel, charged Harmon with professional
misconduct arising from his representation of a single client in several legal matters,


1. Harmon is also admitted to practice law in the District of Columbia.
                             SUPREME COURT OF OHIO




including his service as the client’s attorney-in-fact pursuant to two powers of
attorney.
       {¶ 3} The parties entered into extensive factual stipulations and submitted
hundreds of exhibits along with the testimony of seven witnesses, including
Harmon. During his disciplinary hearing, Harmon admitted that he had committed
each of the alleged rule violations. On that evidence, the panel found that Harmon
committed all of the charged misconduct, and it recommended that he be suspended
from the practice of law for two years with the final 18 months stayed on conditions.
The board adopted the panel’s findings of fact, conclusions of law, and
recommended sanction.
       {¶ 4} Despite having stipulated to many of the board’s factual findings and
having admitted to the charged misconduct, Harmon objects to the board’s findings
of fact and misconduct, arguing that they are not supported by clear and convincing
evidence, that the board failed to afford sufficient weight to his evidence, and that
the charges against him should therefore be dismissed. In addition, he argues that
he has been prejudiced by evidentiary rulings and procedural flaws in the
proceedings below. For the reasons that follow, we overrule each of Harmon’s
objections and adopt the board’s findings of fact and misconduct.            Having
independently weighed the aggravating and mitigating factors found by the board,
however, we find that the appropriate sanction for Harmon’s misconduct is a two-
year suspension, stayed in its entirety on the condition that he engage in no further
misconduct, combined with a term of monitored probation.
                 The Board’s Findings of Fact and Misconduct
       {¶ 5} The conduct at issue in this case arose from Harmon’s personal
friendship with and legal representation of Donald Harper.         Donald, a 1956
Olympic Silver Medalist, had been Harmon’s high-school diving coach, and
Harmon had known him and his wife, Sandra, for more than 40 years when he
drafted their estate plan in 2011.




                                         2
                                January Term, 2019




       {¶ 6} By 2015, Donald had been diagnosed with dementia and was living
in a facility that specialized in caring for people with dementia. When the Harpers
told Harmon that they wanted to end their marriage, he advised them that he would
not be able to represent either of them in an adversarial proceeding because doing
so would place him in a conflict-of-interest situation.         Harmon and Sandra
discussed the possibility of his representing Donald, so long as the termination of
the marriage remained nonadversarial, and shortly thereafter, Sandra retained her
own attorney. Although Harmon was aware that Sandra was represented by
counsel, he communicated with her directly on several occasions from mid-
November 2015 through late January 2016.
       {¶ 7} In early November 2015, while away from the residential care facility
on a supervised home visit, Donald drove away in the family car without telling
anyone where he was going. He drove to his daughter Anne Halliday’s home in
Colorado and then back to Ohio, but he refused to return to the residential care
facility. Instead, he returned to the marital residence, where Sandra was still living,
for a few days. On November 13, 2015, the police were called to the residence,
and Donald was arrested and charged with domestic violence and assault following
an altercation with Sandra.
       {¶ 8} On November 14, Harmon entered an appearance as counsel in
Donald’s criminal case and Donald was released on bond. He later helped Donald
move into an extended-stay hotel.
       {¶ 9} On November 19, 2015, Harmon drafted and Donald signed a general
and durable power of attorney that revoked a previously executed power of
attorney, named Harmon as Donald’s attorney-in-fact, and named Halliday as his
successor attorney-in-fact.    The newly executed power of attorney bore an
expiration date of February 28, 2016.
       {¶ 10} On December 8, Donald signed a third power of attorney, identical
to the November 19 power of attorney, except that it specified that it was for an



                                          3
                            SUPREME COURT OF OHIO




unlimited period of time and it expressly revoked the November 19 power of
attorney. Harmon then accompanied Donald to a bank, where Donald opened a
new credit-card account and took a $5,000 cash advance. Donald deposited the
money into his checking account and issued a $2,500 check to Harmon as partial
payment for legal services rendered in his criminal case. Two days later, Donald
issued a $5,000 check to Harmon. Although the memo line of the check stated that
it was for “POA matters,” Harmon actually used the money to pay for legal and
nonlegal services that he had rendered on Donald’s behalf—including visiting with
Donald, taking him to the gym, and making sure that he took his medications—all
of which Harmon billed at the rate of $200 an hour.
       {¶ 11} In mid-December, Harmon sent Halliday an e-mail asking her to
immediately assume custody of and take care of her father. Halliday replied that
she was willing to find a permanent living arrangement for her father in Colorado
or Ohio. In response, Harmon informed Halliday that he preferred that Donald live
in Colorado and asked her to assume custody no later than January 31, 2016.
Harmon continued to confer directly with Halliday regarding Donald’s living
situation into January 2016, even though he knew that Halliday was represented by
counsel.
       {¶ 12} On January 5, 2016, Donald entered a plea to an amended charge of
disorderly conduct/intoxication. He was sentenced to two years of community
control and ordered to pay a fine of $100 and to stay away from Sandra and the
marital home. As a condition of his community control, Donald was required to
obtain permission from his probation officer before leaving Franklin County for
more than 72 hours.
       {¶ 13} Several days after Donald entered his plea, Harmon e-mailed
Sandra’s attorney a proposal to dissolve the Harpers’ marriage and suggested that
the marital assets be divided equally. Harmon requested a $50,000 advance against
Donald’s share to pay his bill of approximately $18,000 for services rendered plus




                                        4
                                January Term, 2019




a $10,000 retainer for future services, with the remainder allocated to pay Donald’s
credit-card bill and future living expenses. On January 22, Harmon informed
Sandra’s attorney that he intended to file a complaint for divorce on Monday,
January 25.
       {¶ 14} But when Harmon went to Donald’s hotel room on Friday, January
22, he found only Donald’s friend Edward Bruno. Bruno, who had taken Donald
to the airport to catch a flight to Colorado, denied knowing where Donald was.
Harmon filed a missing-person report with local police and sent an e-mail to
Sandra’s attorney detailing his efforts to locate Donald.
       {¶ 15} At 7:49 p.m. that evening, Halliday sent an e-mail to all concerned
stating that Donald had arrived safely in Colorado, that he intended to reside there,
and that she would personally see to any medical or personal care that he needed.
Shortly thereafter, Halliday’s husband left Harmon a voicemail message stating that
Donald was safe. But at 8:19 p.m., Harmon sent an e-mail to all concerned stating
that Donald was “not ‘safe,’ medically or legally,” because the terms of his
probation prohibited him from leaving the state and he had important medical
appointments scheduled in Ohio. He also advised that anyone who had knowingly
assisted Donald in violating his probation would be subject to criminal prosecution.
       {¶ 16} Ensuing communications demonstrate that Harmon believed that
Donald’s departure from the state had been involuntary or the product of undue
influence and that Harmon refused to believe that Donald was safe. But at 3:13
p.m. on January 23, Halliday sent him an e-mail with an attached letter, signed by
Donald and herself, stating that Donald had left Ohio of his own free will and that
he no longer wanted Harmon to represent him. New counsel for Donald quickly
intervened to modify the terms of Donald’s probation, thereby eliminating the
threat of sanctions for his departure from Franklin County.
       {¶ 17} Despite having received notice that Donald no longer wanted
Harmon to represent him, Harmon continued to e-mail Sandra’s attorney seeking a



                                         5
                             SUPREME COURT OF OHIO




“global settlement” that would require (1) all concerned parties and their attorneys
to sign a confidential mutual settlement-and-release agreement, releasing all claims
against all parties and all attorneys, (2) payment of all attorney fees owed to the
attorneys for the parties, including Harmon’s fees, which exceeded $25,000, and
(3) the return of Donald’s Olympic ring, which Harmon claimed to hold as
collateral for payment of his fees.
       {¶ 18} When that effort proved unsuccessful, Harmon filed a petition for
declaratory judgment and other relief against Donald, Sandra, Halliday, Bruno, and
the trustee of the Harper Family Trust Agreement in the Franklin County Probate
Court. In that pleading, Harmon advised the court that he faced a conflict of interest
that required judicial review and resolution and asked the court to construe
Donald’s December 8, 2015 power of attorney and the Harper Family Trust
Agreement.
       {¶ 19} Harmon’s petition for declaratory judgment also stated civil claims
for (1) tortious interference with a contractual fiduciary relationship, for which he
sought an amount sufficient to compensate himself and Donald for the loss of the
benefits of their contractual relationship, (2) undue influence, for which he sought
an amount sufficient to compensate Donald for the loss of his share of the marital
estate, and (3) an award of spousal support for Donald, including Harmon’s legal
fees and costs related to his role as Donald’s attorney-in-fact. In addition, Harmon
sought leave of court to withdraw from all representations and requested the
appointment of a guardian ad litem and legal counsel to represent Donald in the
proceedings. He later filed a notice in the probate court claiming that Halliday had
engaged in the unauthorized practice of law by drafting letters and documents
signed by her father, including a document revoking Harmon’s power of attorney.
       {¶ 20} Harmon voluntarily dismissed his petition for declaratory judgment
at a March 28, 2016 status conference—but not before he falsely informed the
magistrate that Donald had been “kidnapped” and that he had not received any




                                          6
                                 January Term, 2019




information regarding Donald’s safety and welfare. The next day, Harmon asked
Donald and Sandra to suggest a fair payment for the services he had rendered and
another attorney submitted Sandra’s grievance against Harmon to relator.
Approximately one week later, Harmon revised his timesheets and voluntarily
reduced his proposed legal fees from $9,350 to $8,684 for his work in the domestic-
relations matter and from $20,954 to $7,438 for the services he had provided as
Donald’s attorney-in-fact. He also offered to consider further reduction of his fees
upon request.
        {¶ 21} At Harmon’s disciplinary hearing, attorney Michael Murman
testified as an expert witness on behalf of relator. He expressed his opinion that
Harmon’s petition for declaratory judgment “[w]as very irregular and evidence of
really bad-faith, an attempt to complicate things, an acting out.” He further opined
that the filing of the suit was “completely inappropriate” as a tactic for Harmon to
get his fees paid.
        {¶ 22} Based on these findings, the board found that Harmon violated
Prof.Cond.R. 1.5(a) (prohibiting a lawyer from making an agreement for, charging,
or collecting an illegal or clearly excessive fee), 1.7(a)(2) (providing that a lawyer’s
continued representation of a client creates a conflict of interest if there is a
substantial risk that the lawyer’s ability to represent the client will be materially
limited by the lawyer’s responsibilities to another client, former client, or third
person or by the lawyer’s own personal interests), 1.16(a)(3) (requiring a lawyer to
withdraw from representation if the lawyer is discharged), 3.1 (prohibiting a lawyer
from bringing or defending a proceeding that is unsupported by law or lacks a good-
faith argument for an extension, modification, or reversal of existing law), 3.3(a)(1)
(prohibiting a lawyer from knowingly making a false statement of fact or law to a
tribunal), 4.2 (prohibiting a lawyer from communicating about the subject of the
representation with a person the lawyer knows to be represented by another lawyer
unless the lawyer has the consent of the other lawyer or is authorized by law or a



                                           7
                              SUPREME COURT OF OHIO




court order), and 4.4 (prohibiting a lawyer, while representing a client, from using
means that have no substantial purpose other than to embarrass, harass, delay, or
burden a third person).
        Harmon’s Objections to the Board’s Proceedings and Findings
       {¶ 23} In response to the board’s report and recommendation, Harmon
asserts four propositions of law, challenges the sufficiency of the evidence with
respect to each of the seven ethical violations found by the board, and raises five
objections related to alleged prejudice caused by relator’s investigation and the
panel’s evidentiary and procedural rulings.
                  Stipulations of Fact Can Constitute Clear and
                          Convincing Evidence of a Violation
       {¶ 24} In a disciplinary proceeding, the relator bears the burden of proving,
by clear and convincing evidence, the facts necessary to establish a violation of a
professional-conduct rule. Disciplinary Counsel v. Squire, 130 Ohio St. 3d 368,
2011-Ohio-5578, 958 N.E.2d 914, ¶ 34; Gov.Bar R. V(12)(I).
       {¶ 25} As his first proposition of law, Harmon asserts that “[a] stipulation
in a disciplinary proceeding is not proof of a violation by clear and convincing
evidence unless the stipulation is supported by sufficient evidence.” With this
proposition, Harmon suggests that stipulations of fact cannot constitute clear and
convincing evidence that an attorney has committed an ethical violation unless
those stipulations are also supported by clear and convincing evidence. Black’s
Law Dictionary 1641 (10th Ed.2014) defines “stipulation” as a “voluntary
agreement between opposing parties concerning some relevant point; esp., an
agreement relating to a proceeding, made by attorneys representing adverse parties
to the proceeding.” Thus, a stipulation is nothing more than an agreement as to the
truth of a fact in issue. And this court has long recognized the rule that




                                          8
                                January Term, 2019




        parties “may waive certain rights which are given them in a court of
        justice; they may agree that certain facts exist, without other proof
        of their existence; a party may waive exception to evidence not
        technically legal, may waive informalities in adversary pleading, or
        may admit, generally, that the issue joined against him, and suffer
        judgment without an investigation of the facts.”


State v. Tate, 138 Ohio St. 3d 139, 2014-Ohio-44, 4 N.E.3d 1016, ¶ 19, quoting
Gittings v. Baker, 2 Ohio St. 21, 23-24 (1853). Thus, contrary to Harmon’s
proposition of law, stipulations of fact can constitute clear and convincing evidence
of a rule violation.
        {¶ 26} However, the board’s prehearing instructions plainly state, “Parties
should bear in mind that stipulations of rule violations must be supported by clear
and convincing evidence of each alleged rule violation. The hearing panel is not
bound to accept stipulated rule violations that are not supported by stipulated facts
and exhibits or evidence presented at the hearing.” (Emphasis added.) Ohio Board
of          Professional         Conduct,           Prehearing           Instructions,
https://docs.wixstatic.com/ugd/b9a93d_6cb1cc01f5df45ac9f5ae4d0a7d69474.pdf
(accessed June 12, 2019). In other words, there must be sufficient facts to support
each element of a rule violation, and when the parties have not stipulated to all the
facts necessary to prove an alleged rule violation, it is incumbent upon the relator
to   establish the remaining elements of the offense by clear and convincing
evidence.
        {¶ 27} Relator could have submitted this case to the board on the parties’
stipulated facts if he believed that those facts were sufficient to prove his case. In
this instance, however, relator elected to present additional evidence—the
testimony of seven witnesses, including Harmon, and over 160 exhibits—all of




                                          9
                             SUPREME COURT OF OHIO




which were considered by the board and this court in determining whether relator
has proved his case by clear and convincing evidence.
                        Mitigation Evidence Is Evidence that
                  May Weigh in Favor of a Less Severe Sanction
       {¶ 28} As his second proposition of law, Harmon asserts that “[m]itigation
evidence that contradicts a stipulation in a disciplinary proceeding is permitted if a
party seeks and is granted leave to present additional evidence to contradict the
stipulation.” Here, however, Harmon did not seek to withdraw his stipulations or
obtain leave to present additional evidence regarding his conduct. Rather, he stated
at his disciplinary hearing that he stipulated to all seven alleged violations and that
he would like to have an opportunity to “present some mitigation evidence,” to
which the panel chair replied, “Certainly.” And pursuant to Gov.Bar R. V(13)(C),
mitigation evidence consists of evidence that may weigh in favor of a less severe
sanction—not evidence that purports to contradict the very stipulations of fact and
misconduct that the respondent freely and voluntarily entered into. We therefore
conclude that the panel chair did not grant Harmon leave to withdraw his
stipulations of fact and misconduct or to present evidence that contradicted those
stipulations but permitted him to present evidence that might weigh in favor of a
less severe sanction.
    The Board Has No Obligation to Provide More Detailed Findings of Fact
       {¶ 29} As his third proposition of law, Harmon asserts that “[i]f a grievant
in a disciplinary proceeding requests findings of fact and conclusions of law on
each charge, the Board of Professional Conduct must identify the specific facts and
legal authority on each separate charge which supports its recommended sanction.”
And as his fifth objection to the board’s report, Harmon argues that he was
prejudiced by the board’s failure to identify the elements of each offense and to
articulate the specific facts that prove each of those elements. Harmon does not
offer any support for these arguments or even suggest how the board’s alleged




                                          10
                                January Term, 2019




failure prejudiced his case. Moreover, nothing in the rules requires the board to
provide the level of specificity that Harmon demands. On the contrary, Gov.Bar R.
V(12)(K) provides:


               If the Board determines that a public reprimand, suspension
       for a period for a period of six months to two years, probation,
       suspension for an indefinite period, or disbarment is merited, the
       Board shall file a certified report of its proceedings, including its
       findings of fact, conclusions of law, and recommended sanction,
       with the clerk of the Supreme Court.


       {¶ 30} We find that the board’s 15-page report conforms to the
requirements of the rule and provides ample information both to Harmon and to
this court, allowing us to effectively evaluate Harmon’s conduct. Consequently,
we overrule Harmon’s arguments in this regard.
   Harmon’s Declaratory-Judgment Action Was Not Necessary or Reasonably
                          Calculated to Protect His Client
       {¶ 31} As his fourth proposition of law, Harmon asserts that it is not a
violation of the Rules of Professional Conduct for an attorney and fiduciary to
report perceived financial injury of an impaired client by filing a civil action in the
probate court under R.C. 1337.36 (permitting certain interested persons to petition
a court to construe a power of attorney or review the agent’s conduct and grant
appropriate relief). He cites Dayton Bar Assn. v. Parisi, 131 Ohio St. 3d 345, 2012-
Ohio-879, 965 N.E.2d 268, for the proposition that his declaratory-judgment action
was necessary to effectuate his withdrawal from Donald’s representation, to protect
Donald going forward, and to collect his fee. Consequently, Harmon contends that
the board’s findings that he violated Prof.Cond.R. 1.16(a)(3), 3.1, and 4.4 are not
supported by clear and convincing evidence.



                                          11
                              SUPREME COURT OF OHIO




       {¶ 32} While we agree with the general principle that an attorney does not
violate the Rules of Professional Conduct by reporting the perceived financial
injury of an impaired client to a probate court, we find that Harmon’s declaratory-
judgment action was neither required by Parisi nor reasonably calculated to protect
Donald’s interests.
       {¶ 33} In Parisi, we found that an attorney had engaged in conduct that was
prejudicial to the administration of justice by obtaining a power of attorney over
her client’s affairs after she had filed an application for guardianship alleging that
the client was incompetent and then using that power of attorney to pay herself
nearly $19,000 for her legal services without obtaining the probate court’s approval.
Parisi at ¶ 7. Harmon, in contrast, served as Donald’s agent and attorney-in-fact
pursuant to a power of attorney that required no court approval for his termination,
withdrawal from the representation, or payment of his reasonable fees. See, e.g.,
R.C. 1337.30(B)(1) (providing that an agent’s authority terminates when the
principal revokes the authority); R.C. 1337.38 (permitting an agent to resign by
giving notice to the principal and if the principal is incapacitated, to the principal’s
caregiver, another person reasonably believed by the agent to have sufficient
interest in the principal’s welfare, or a governmental agency having authority to
protect the welfare of the principal); R.C. 1337.32 (providing that unless the power
of attorney provides otherwise, an agent is entitled to compensation that is
reasonable under the circumstances).
        {¶ 34} And here, there is ample evidence that Harmon’s declaratory-
judgment action was not reasonably calculated to protect his client from his
family’s alleged neglect, abuse, and undue influence as Harmon claimed. Indeed,
Harmon waited nearly four weeks after Donald’s purported kidnapping to file the
action. And rather than seek guardianship or limited guardianship under R.C.
2111.03 to ensure Donald’s long-term physical and financial well-being, Harmon
sought only to have a guardian ad litem appointed to protect Donald’s interests in




                                          12
                                January Term, 2019




the declaratory-judgment action. Furthermore, there was no need to construe
Harmon’s authority under the power of attorney given that Donald had already
terminated Harmon’s authority to act as his attorney in fact and at law and Halliday
had done exactly as Harmon had asked by relocating her father to Colorado before
January 31, 2016, and taking care of his affairs as his successor attorney-in-fact.
Despite Harmon’s arguments and evidence to the contrary, the board found and we
agree that the primary purposes of Harmon’s declaratory-judgment action were to
collect his fees and to harass and embarrass Halliday and Bruno for interfering in
his relationship with Donald. Because the record does not weigh heavily against
those findings, we defer to the credibility determinations of the panel members who
were able to see and hear the witnesses firsthand. See, e.g., Cincinnati Bar Assn. v.
Statzer, 101 Ohio St. 3d 14, 2003-Ohio-6649, 800 N.E.2d 1117, ¶ 8. We therefore
overrule Harmon’s objections in this regard and adopt the board’s findings of fact
and misconduct with respect to Harmon’s violations of Prof.Cond.R. 1.16(a)(3),
3.1, and 4.4.
            The Board’s Remaining Findings of Fact and Misconduct
                Are Supported by Clear and Convincing Evidence
       {¶ 35} Next, Harmon challenges the board’s findings that he charged a
clearly excessive fee, had a conflict of interest that should have prevented him from
representing Donald in the termination of his marriage, had improper
communication with a represented party, and made false statements to the probate
magistrate, in violation of Prof.Cond.R. 1.5(a), 1.7(a)(2), 4.2, and 3.3(a). He argues
that the fee he charged for Donald’s legal and nonlegal matters was a technical
rather than a substantive violation of the professional-conduct rules, noting that he
could reasonably have charged a higher rate for his legal services and ultimately
had agreed to lower the hourly rate he charged for his nonlegal services. But
Harmon’s arguments do not diminish the fact that he has admitted that he charged
the same hourly rate for legal and nonlegal services—a practice that we have



                                         13
                                  SUPREME COURT OF OHIO




previously denounced as violating the rule against charging a clearly excessive fee.
See, e.g., Erie-Huron Cty. Bar Assn. v. Zelvy, 155 Ohio St. 3d 609, 2018-Ohio-5095,
122 N.E.3d 1267.           His arguments that the parties orally consented to his
representing Donald in the termination of his marriage and agreed to engage in a
collaborative family-law process that would permit him to have direct
communication with Sandra are likewise without merit as he has presented no
evidence that either Sandra or Donald gave written consent to either the
representation despite the conflict of interest as required by Prof.Cond.R. 1.7(b) or
the collaborative family-law process as required by R.C. 3105.44(A). And despite
Harmon’s assertion that the board found only that he had misled the probate-court
magistrate, we note that the board expressly found that Harmon had knowingly
made false statements of fact or law to a tribunal by advising the magistrate that
Donald had been kidnapped and that he had not received any information regarding
Donald’s safety and welfare. We therefore overrule Harmon’s objections in this
regard and adopt the board’s findings of fact and misconduct with respect to
Prof.Cond.R. 1.5(a), 1.7(a)(2), 4.2, and 3.3(a).
                  Harmon’s Procedural Objections Are Without Merit
         {¶ 36} As his four remaining objections, Harmon argues that he was
prejudiced by (1) relator’s failure to complete his investigation within one year of
Sandra’s filing a grievance against him, (2) relator’s failure to interview Donald or
Sandra during the course of this disciplinary proceeding, (3) the panel chair’s denial
of his motion to depose relator regarding his alleged collusion with former
disciplinary counsel to initiate an unwarranted investigation against Harmon,2 and
(4) the panel chair’s exclusion of certain exhibits that Harmon sought to admit in
an effort to prove that others involved in the underlying litigation had engaged in

2. Harmon has moved to strike relator’s answer to this objection and to impose sanctions on relator
based on relator’s alleged inclusion of facts that are not part of the record in this case. Because
Harmon failed to object to those facts, which were stated in no fewer than four of relator’s previous
filings beginning in September 2017, we overrule his motion to strike and for sanctions.




                                                 14
                                January Term, 2019




misconduct. Having thoroughly reviewed Harmon’s arguments and the record,
however, we find that these objections are without merit.
                             Recommended Sanction
       {¶ 37} When imposing sanctions for attorney misconduct, we consider all
the relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 38} As aggravating factors, the board found that Harmon had acted with
a dishonest or selfish motive; had committed multiple offenses; and had failed to
make restitution for the legal fees that Halliday, Sandra, and Bruno incurred as a
result of his misconduct. See Gov.Bar R. V(13)(B)(2), (4), and (9). In addition,
the board found that despite his extensive factual stipulations and his eventual
admission that he had committed the charged violations, Harmon had failed to fully
acknowledge the wrongful nature of his misconduct. See Gov.Bar R. V(13)(B)(7).
In mitigation, the board found that Harmon had no prior discipline and had
submitted a number of letters attesting to his good character. See Gov.Bar R.
V(13)(C)(1) and (5).
       {¶ 39} Finding that there are no Ohio disciplinary cases involving the exact
combination of rule violations found in this case, the board considered the sanctions
we have imposed in cases involving just some of those violations. For example, in
Disciplinary Counsel v. Maniscalco, 68 Ohio St. 3d 483, 628 N.E.2d 1357 (1994),
we publicly reprimanded an attorney who had filed two frivolous lawsuits. In
Disciplinary Counsel v. Schuman, 152 Ohio St. 3d 47, 2017-Ohio-8800, 92 N.E.3d
850, we imposed a one-year suspension with six months stayed on conditions on
an attorney who had collected a clearly excessive fee and had knowingly made a
false statement of fact or law to a tribunal. And in Cincinnati Bar Assn. v. Alsfelder,
103 Ohio St. 3d 375, 2004-Ohio-5216, 816 N.E.2d 218, we imposed a conditionally
stayed one-year suspension stayed on condition on an attorney who had failed to



                                          15
                             SUPREME COURT OF OHIO




obtain his client’s informed consent to a conflict of interest, had charged legal rates
for nonlegal services, and had failed to maintain complete records of client property
coming into his possession.       Recognizing that Harmon’s conduct was more
extensive than the misconduct committed by Maniscalo, Schuman, and Alsfelder,
the board believed that a greater sanction was warranted.           The board cited
Cincinnati Bar Assn. v. Lukey, 110 Ohio St. 3d 128, 2006-Ohio-3822, 851 N.E.2d
493, ¶ 23, for the proposition that “[a]n actual suspension of a lawyer’s license to
practice is the appropriate sanction when the lawyer has intentionally
misrepresented a crucial fact to a court in order to benefit a party” and
recommended that Harmon be suspended for two years with 18 months stayed on
the conditions that he engage in no further misconduct and make full restitution to
Halliday, Sandra, and Bruno.
       {¶ 40} Having sought a general dismissal of relator’s complaint, Harmon
has not specifically objected to the board’s recommended sanction. He notes,
however, that this is his first disciplinary offense after almost 40 years of practice,
that he fully cooperated with relator’s investigation, and that he entered into
extensive stipulations of fact in this matter.      He also suggests that his false
statements to the probate-court magistrate “were an overstatement in the midst of
an emotional legal argument.” At the panel hearing, Harmon stated that he had
previously never served under a power of attorney or as a guardian, and it is evident
from his testimony that his emotional involvement and his desire to protect his
friend and mentor of more than 40 years clouded his judgment in this case. We
also note that Harmon has submitted more than 30 letters from attorneys, former
clients, and friends attesting to his good character, reputation, and legal skill. On
these facts, we believe that a two-year suspension, all stayed on the condition that
Harmon engage in no further misconduct, combined with a two-year period of
monitored probation will adequately protect the public from future harm.




                                          16
                                January Term, 2019




       {¶ 41} The board has also recommended that Harmon be required to make
restitution of $12,961 to Halliday, $38,675.25 to Sandra, and $1,000 to Bruno to
compensate them for the attorney fees they incurred in defending his declaratory-
judgment action. Although we have ordered a respondent to reimburse a client for
the additional attorney fees the client incurred by hiring another attorney to perform
the work the respondent had failed to complete, see Toledo Bar Assn. v. Harvey,
141 Ohio St. 3d 346, 2014-Ohio-3675, 24 N.E.3d 1106, ¶ 30, 37, superseded in part
on other grounds by rule as stated in Cincinnati Bar Assn. v. Fernandez, 147 Ohio
St.3d 329, 2016-Ohio-5586, 65 N.E.3d 724, relator has cited no case in which we
have ordered a respondent to make restitution to a third party for attorney fees
allegedly occasioned by the respondent’s misconduct. Because Halliday, Sandra,
and Bruno had the opportunity to seek an award of attorney fees pursuant to Civ.R.
11, we decline to award those fees as restitution in this case.
       {¶ 42} Accordingly, Phillip Louis Harmon is suspended from the practice
of law in Ohio for two years, with the entire suspension stayed on the condition that
he engage in no further misconduct. Harmon shall also serve a two-year period of
monitored probation in accordance with Gov.Bar R. V(21). If Harmon fails to
comply with the condition of the stay, the stay will be lifted and he shall serve the
full two-year suspension. Costs are taxed to Harmon.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and FRENCH and DONNELLY, JJ., concur.
       DEWINE, J., concurs in judgment only.
       KENNEDY, J., dissents, with an opinion joined by STEWART, J.
       FISCHER, J., dissents, with an opinion.
       STEWART, J., dissents and would order restitution to the third parties.
                                _________________




                                          17
                             SUPREME COURT OF OHIO




       KENNEDY, J., dissenting.
       {¶ 43} Today the majority imposes on respondent, Phillip Louis Harmon, a
two-year suspension, all stayed, and a term of monitored probation for a wide array
of professional misconduct. Because our precedent, together with the aggravating
factors and minimal mitigating factors in this case, requires the imposition of a term
of actual suspension, I dissent. I would adopt the recommendation of the Board of
Professional Conduct regarding the suspension and impose a two-year suspension
with 18 months stayed on the condition that Harmon engage in no further
misconduct. I would not order probation in this case. Further, I note that the
majority fails to include any conditions of probation, which this court must include
as part of imposing a term of monitored probation, see Disciplinary Counsel v.
Halligan, ___ Ohio St.3d ___, 2019-Ohio-3748, ___ N.E.3d ___, ¶ 39-45
(Kennedy, J., concurring in part and dissenting in part).
       {¶ 44} Harmon committed multiple violations of the Rules of Professional
Conduct in his representation of Donald Harper, including charging clearly
excessive fees (Prof.Cond.R. 1.5(a)), making a false statement to a tribunal
(Prof.Cond.R. 3.3(a)(1)), failing to obtain written consent to represent a party
despite a conflict of interest (Prof.Cond.R. 1.7(a)(2)), and bringing an action
unsupported by law for the purpose of collecting his fees and harassing and
embarrassing Donald’s daughter, Anne Halliday, and Donald’s friend, Edward
Bruno (Prof.Cond.R. 4.4).
       {¶ 45} As aggravating factors, the board found and the justices joining the
lead opinion agreed that Harmon acted with a dishonest or selfish motive,
committed multiple offenses, and failed to fully acknowledge the wrongful nature
of his misconduct. See Gov.Bar R. V(13)(B)(2), (4), and (7). I agree with these
findings, but based on a review of the record, I would also find as an aggravating
factor that Harmon’s misconduct caused harm to a vulnerable person, see Gov.Bar




                                         18
                                January Term, 2019




R. V(13)(B)(8), on the basis that Harmon’s misconduct involved a victim who had
been diagnosed with dementia.
       {¶ 46} While I fully acknowledge as mitigating that this is Harmon’s first
disciplinary offense in a long career in the practice of law and that more than 30
letters attesting to his good character, reputation, and legal skill were submitted, I
disagree with the lead opinion’s determination that Harmon’s judgment was
“clouded” by “his desire to protect his friend and mentor,” lead opinion at ¶ 40, and
I reject the idea that Harmon’s testimony that he had never previously served as an
agent under a power of attorney or as a guardian merits consideration as mitigating.
       {¶ 47} I agree that Harmon’s judgment was clouded, but I do not agree that
it was clouded by a desire to protect his friend. His actions belie the notion that he
had Donald’s best interests at heart and instead demonstrate an overriding desire to
collect his fees. Who protects a friend suffering from dementia by doing the
following: accompanying him to a bank and having him open a new credit-card
account in order to secure a $5,000 cash advance and then taking $2,500 of those
funds; charging a legal rate for nonlegal services such as visiting him, driving him
to the gym, and making sure he took his medication; or holding his 1956 Olympic
ring as collateral until his attorney fees are paid? From obtaining the original power
of attorney to seeking a $50,000 advance from Donald’s share of a proposed
divorce settlement to the filing of the action in probate court, Harmon’s actions
demonstrated the relentless pursuit of fees.
       {¶ 48} As for Harmon’s claim to never having served as an agent under a
power of attorney or as a guardian constituting some mitigating evidence, one of
the foundational aspects of the Rules of Professional Conduct is that a lawyer
should assume representation of a client only in those matters that the lawyer is
competent to undertake. Prof.Cond.R. 1.1. If Harmon’s legal experience was such
that he could not competently represent Donald under a power of attorney or as a
guardian, then he should have declined to undertake the representation.



                                         19
                               SUPREME COURT OF OHIO




           {¶ 49} I agree with the lead opinion’s determination that there is no Ohio
disciplinary case involving the combination of rule violations at issue here; the
board nevertheless examined three separate cases involving some of the rule
violations at issue here, and those cases, together with the aggravating factors and
minimal mitigating factors in this case, support the imposition of an actual term of
suspension.
           {¶ 50} In Disciplinary Counsel v. Schuman, 152 Ohio St. 3d 47, 2017-Ohio-
8800, 92 N.E.3d 850, an attorney who had served as a court-appointed guardian ad
litem in a child-custody case filed an action against the parents in municipal court
to recover attorney fees charging a legal-services rate of $150 an hour despite the
fact that the juvenile court had approved a rate of $80 an hour. Schuman then
moved for a default judgment after the parents failed to answer the complaint.
Attached to the motion for default judgment was an affidavit indicating that $150
an hour was a reasonable rate and an itemized bill that had been submitted and filed
with the juvenile court. Schuman had altered the itemized bill by changing the $80-
an-hour court-approved rate and the total fees due. The aggravating factors in that
case were a selfish motive, multiple offenses, and harm to a vulnerable person. The
mitigating factors were no prior disciplinary record, a cooperative attitude and full
and free disclosures to the board, and 55 letters attesting to Schuman’s good
character. We suspended Schuman from the practice of law in Ohio for one year,
with the final six months stayed on the conditions that he commit no further
misconduct and complete two continuing-legal-education courses on law-office
management.
           {¶ 51} Here, Harmon’s misleading of the tribunal did not involve falsifying
documents, but he knowingly made false statements to a magistrate in an action
unsupported by law that he had filed in an effort to collect his own fees. Moreover,
Harmon violated additional professional-conduct rules that Schuman did not
violate.




                                           20
                                January Term, 2019




       {¶ 52} In Disciplinary Counsel v. Maniscalco, 68 Ohio St. 3d 483, 628
N.E.2d 1357 (1994), this court adopted the parties’ stipulated sanction and publicly
reprimanded an attorney who had filed two frivolous lawsuits. In that case, no
aggravating factors were found and the parties stipulated to mitigating factors of no
prior misconduct, cooperation with the investigation, and full and free disclosure to
the board. But unlike in this case, Maniscalco’s clients were willing participants in
the filing of the frivolous lawsuits. Here, Harmon had no client prompting him to
file suit; he did so to benefit himself. And Harmon committed significant violations
that were not at issue in Maniscalco.
       {¶ 53} In Cincinnati Bar Assn. v. Alsfelder, 103 Ohio St. 3d 375, 2004-Ohio-
5216, 816 N.E.2d 218, we adopted the panel’s recommended sanction, with a slight
modification, instead of the board’s recommended sanction.                 The panel
recommended a stayed one-year suspension for Alsfelder’s failing to obtain
informed consent from a client regarding a conflict of interest, billing for nonlegal
services at a legal rate, and failing to maintain complete records of all client funds
that came into his possession and render appropriate accounts regarding those
funds. The board recommended a one-year suspension with only the last six
months stayed. The case centered on Alsfelder’s charging a client an exorbitant
flat annual rate for legal services even though the time he spent with the client often
involved nonlegal services; it seemed the client did not require sophisticated legal
counsel but instead craved attention. The panel recommended the stay be
“conditioned on repayment of almost half of the fees,” id. at ¶ 32, while we required
the payment of restitution in full within six months of the date of the order. In
reaching our decision, we noted that the panel had not found a violation of the
attorney-conduct rule prohibiting an attorney from intentionally damaging or
prejudicing a client during their professional relationship. We took from the panel’s
recommendation that “the panel credited [Alsfelder’s] claim that his misconduct
was all the result of a grave but well-intentioned mistake.” Id.



                                          21
                             SUPREME COURT OF OHIO




       {¶ 54} In contrast, there was nothing well-intentioned about Harmon’s
behavior in this case. As the lead opinion recognizes, the filing of the declaratory-
judgment action was calculated to collect fees—including legal fees knowingly
charged for nonlegal work—and to harass and embarrass people close to Donald.
Harmon knew he had a conflict of interest that prevented him from ethically
representing either party in the divorce case, but he continued to represent Donald,
and he repeatedly contacted Sandra Harper even though she was represented by
other counsel. He misled the magistrate in the probate case by indicating that he
did not know Donald’s whereabouts.
       {¶ 55} I would hold that this case is more akin to Schuman and requires a
similar actual suspension. “[W]hen an attorney’s misconduct involves repeated
dishonesty—and      especially    when        the   dishonesty   includes       making
misrepresentations to a court—an actual suspension from the practice of law is
warranted.” Schuman, 152 Ohio St. 3d 47, 2017-Ohio-8800, 92 N.E.3d 850, at ¶ 14.
       {¶ 56} “[T]he primary purpose of disciplinary sanctions is not to punish the
offender, but to protect the public.” Disciplinary Counsel v. O’Neill, 103 Ohio
St.3d 204, 2004-Ohio-4704, 815 N.E.2d 286, ¶ 53.            “Protecting the public,
however, is not strictly limited to protecting clients from a specific attorney’s
potential misconduct. Imposing attorney-discipline sanctions also protects the
public by demonstrating to the bar and the public that this type of conduct will not
be tolerated.” Schuman at ¶ 17. And we should demonstrate through our sanction
in this case that behavior such as Harmon’s will not be tolerated:


       A lawyer who engages in a material misrepresentation to a court or
       a pattern of dishonesty with a client violates, at a minimum, the
       lawyer’s oath of office * * *. Such conduct strikes at the very core
       of a lawyer’s relationship with the court and with the client. Respect
       for our procession is diminished with every deceitful act of a lawyer.




                                         22
                                  January Term, 2019




          We cannot expect citizens to trust that lawyers are honest if we have
          not yet sanctioned those who are not.


Disciplinary Counsel v. Fowerbaugh, 74 Ohio St. 3d 187, 190, 658 N.E.2d 237
(1995).
          {¶ 57} For all the foregoing reasons, I would impose a two-year suspension
with the final 18 months stayed on the condition of no further misconduct. I would
not impose probation on Harmon; he has practiced law for nearly 40 years without
any other involvement in the disciplinary process, and his behavior here seems the
result of human frailties—avarice and emotion—rather than a result of ongoing
professional shortcomings. If he engages in further misconduct, the stay on his
two-year suspension will be lifted.        But because the majority does impose
probation, it should impose conditions on that probation. See Halligan, ___ Ohio
St.3d ___, 2019-Ohio-3748, ___ N.E.3d ___, at ¶ 39-45 (Kennedy, J., concurring
in part and dissenting in part) (explaining that when this court imposes probation,
it must also impose conditions for the probation). I agree with the other dissenting
opinion that this court should not overburden attorneys who contribute their time
to volunteer as probation monitors. Therefore, probation should be meted out
judiciously rather than reflexively and this court should set forth the conditions of
the probation, providing clear guidance for both the monitor and the respondent.
After all, the first duty listed for monitors in Gov.Bar R. V(21)(B)(1) is to
“[m]onitor compliance by the respondent with the conditions of probation imposed
by the Supreme Court.” Specific conditions provide parameters and predictability
for monitors; in contrast, a broad mandate to monitor creates uncertainty as to the
breadth and depth of the monitor’s responsibility. The work of an attorney is often
fast-paced and complex; every day brings new challenges related to achieving the
goals of clients. Monitors should be given a framework in which to skillfully
examine certain aspects of a respondent’s practice, rather than be forced to attempt



                                           23
                             SUPREME COURT OF OHIO




an all-encompassing, untargeted supervision of the practice. Defining the duties
for a monitor—by way of establishing expectations for a respondent—makes the
monitoring more manageable, not overtaxing. It’s also what the Rules for the
Government of the Bar require.
       STEWART, J., concurs in the foregoing opinion.
                               _________________
       FISCHER, J., dissenting.
       {¶ 58} Like the other dissenting opinion, I too would impose a two-year
suspension with 18 months stayed on the condition that respondent, Philip Louis
Harmon, engage in no further misconduct.
       {¶ 59} I disagree with the other dissenting opinion, however, to the limited
extent that it calls for specific conditions in each and every case in which monitored
probation is imposed as a sanction.
       {¶ 60} As I have previously observed, see Disciplinary Counsel v.
Halligan, ___ Ohio St.3d ___, 2019-Ohio-3748, ___ N.E.3d ___, ¶ 33-37 (Fischer,
J., concurring), no rule in the Rules for the Government of the Bar mandates that
this court specify conditions during a probation period. In fact, as each disciplinary
case is unique, the rules are written to give the Board of Professional Conduct the
flexibility to recommend any conditions, and for the court to order conditions, if
any, as may be desirable given the specific facts and circumstances involved. Id.
       {¶ 61} Additionally, as a practical matter, reading such an intense
requirement into the rules poses certain problems. This court relies a great deal
upon volunteers to help administer Ohio’s attorney-discipline system.            This
includes the attorneys who volunteer to serve as probation monitors. If the court
were to impose numerous specific conditions in monitored-probation cases, it
would tax those attorneys, who are already so generous with the time they spend
volunteering as monitors, by asking even more of them.
       {¶ 62} Therefore, I respectfully and separately dissent.




                                         24
                                  January Term, 2019




                           ____________________________
           Scott J. Drexel, Disciplinary Counsel, Joseph M. Caligiuri, Chief Assistant
Disciplinary Counsel, and Karen H. Osmond, Assistant Disciplinary Counsel, for
relator.
           Phillip L. Harmon, pro se.
                          _____________________________




                                           25